Citation Nr: 1137450	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to August 2004.  His service includes combat in Iraq.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which in part denied service connection for a bilateral knee disorder.  

In a March 2010 statement, the Veteran appears to be raising a claim for entitlement to an increased rating for service connected post traumatic stress disorder (PTSD).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from November 2000 to August 2004.  His service includes combat in Iraq.

The Veteran contends that he has bilateral knee disabilities as a result of his service which included combat service in Iraq.  He is noted to have awards denoting combat, as well as having earned a parachutist badge and air assault badge.  He submitted a statement in February 2007 alleging that he had sore knees before service, but that they slowly but surely worsened from activities in service including crawling, road marching, and running.  He said they worsened in Iraq when he did things including being dropped from a helicopter and walking for days with heavy rucksacks.  He also jumped from an Abrams tank, which resulted in swelling in both knees.  Finally he indicated that on patrol in Iraq, he tripped over some trash and injured his right knee.  At his RO hearing held in October 2008, he denied having any knee problems prior to service.  He alleged that his knees were injured by multiple rigors and bumps on his knees while in the field.  He denied any major injuries to his knee, but did report landing on his knees wrong, while in Iraq.

The service treatment records are silent for any knee problems during service except for abrasions to the right knee from a dirt bike accident in June 2004 which resulted in a fractured collarbone.  

The RO has denied service connection for bilateral knee disabilities based on the lack of knee problems documented in service despite the Veteran's lay statements of combat trauma.  Additionally the RO has determined that there is no current disability of either knee, with the only complaints noted to be of pain without any underlying disability.

The Board finds that further development is needed to clarify whether the Veteran has a current disability in either knee related to service.  The post service records documenting knee complaints are noted to not have given an actual diagnosis for either knee, with X-rays normal.  However there is evidence suggestive of a possible disability beyond just subjective complaints of pain.  This includes a July 2006 record where the Veteran reported intermittent swelling and redness and occasional giving way, but examination revealed normal findings.  The assessment was knee pain, and likely strain but the physician speculated whether there was a possible cartilage tear.  There is also a November 2007 record wherein the Veteran reported knee pain bilaterally and wondered whether he should have an MRI.  Examination findings showed crepitus on the right, but no other significant findings.  Nevertheless, he was given a brace.  

In view of the Veteran's reported history of combat related stress and trauma on the knees, a VA examination is necessary to clearly determine whether there is a disability in either knee beyond subjective complaints of pain.  If such disability is diagnosed, the examiner must address whether it is either due to or aggravated by the Veteran's combat service. 
VA's duty to assist the veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the veteran's disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his bilateral knee disorder since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Following completion of the above, the AOJ should schedule the veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed bilateral knee disability.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI (if further indicated).  All manifestations of current disability should be described in detail.  The examiner should address the following:  

Does the veteran have any current, chronic disability in his left knee and/or right knee?  If so, is it at least as likely as not that any disability of either knee began in service, was aggravated by service (if found to preexist service) or is due to arthritis that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service medical records, any and all post-service medical records.  The examiner must also consider the lay evidence provided by the Veteran regarding his knee complaints, and the traumas reported by the Veteran during the rigors of his combat service.  In addressing the lay evidence, the examiner should specifically consider the following:

* The Veteran has provided credible testimony that the symptoms date back to service when he sustained multiple small traumas to the knees while serving in combat infantry situations.

* The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

* The Veteran's reported in-service incident/injury, though not documented, is conceded, as it is consistent with his service, which is shown to include not only combat infantry, but also parachuting/air assault, based on his awards.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The AOJ should consider whether the Veteran should have been presumed sound upon entry into service in light of the conflicting lay evidence from the Veteran as to whether he had problems with sore knees prior to service.  An appropriate period of time should be allowed for response.  

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



